Citation Nr: 0405633	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service connected 
residuals of a right knee injury.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service connected 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from June to October 1986, 
from March 1985 to August 1987, and from October to November 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Wichita, Kansas.

As discussed more fully below, both issues on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.

Review of the records reveals the veteran underwent a VA 
compensation and pension physical examination (C&P exam) in 
August and September 2001.  The examination report and 
addendum indicate x-rays of both knees and ankles were 
completed in August and interpreted to show normal results.  
At that time, the only diagnosis pertaining to the left knee 
and both ankles was episodes of ligamentous pain in both 
knees and both ankles.  In his April 2002 Notice of 
Disagreement, the veteran disclosed that additional x-rays 
were taken at Topeka VA Medical Center (VAMC) in April 2002.  
The Board has been unable to locate these x-rays in the 
claims file.  As the veteran is claiming service connection 
for a left knee disorder and a bilateral ankle disorder, 
including as secondary to service connected residuals of a 
right knee injury, these x-rays might be pertinent to the 
disposition of his claim.  The Board finds that any reports 
associated with the April 2002 x-rays of the left knee and 
bilateral ankles must be obtained and associated with the 
file prior to its review.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Request the veteran identify any 
information or evidence pertaining to 
complaint, treatment, or diagnosis of a 
bilateral ankle disorder or left knee 
disorder.  The RO should obtain any 
records that have been adequately 
identified by the appellant and that 
have not already been associated with 
the claims file.  At a minimum, these 
records should include the x-ray reports 
of the left knee and bilateral ankles 
associated with the August 2001 C&P exam 
and the x-rays of the left knee and 
bilateral ankles taken at VAMC Topeka in 
April 2002.

3.  Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  If any 
development is incomplete, remedial 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO should readjudicate the 
Remanded issues, to include 
consideration of all additional evidence 
received.   If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




